DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-4, 6, 9 ,11-18, 20, 22, and 48.
Oath/Declaration
The Declaration under 37 CFR 1.132 filed 28 June 2022 is insufficient to overcome the rejection of claims 1-4, 6, 9 ,11-18, 20, 22, and 48 based upon 35 U.S.C. 103 as set forth in the last Office action as discussed below beginning in paragraph 34.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 9, and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, and 11-18 of copending Application No. 16/768316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite substantially the same limitations as the instant claims.  Examiner notes that the instant claims are directed to a coating composition and a coating layer; therefore, a recitation of the apparatus from which the composition will be applied does not materially limit either the claimed coating composition nor the coating layer.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/768316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recite substantially the same limitations as the instant claim.  Examiner notes that the instant claims are directed to a coating composition and a coating layer; therefore, a recitation of the apparatus from which the composition will be applied does not materially limit either the claimed coating composition nor the coating layer.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 16/768316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recite substantially the same limitations as the instant claim.  Examiner notes that the instant claims are directed to a coating composition and a coating layer; therefore, a recitation of the apparatus from which the composition will be applied does not materially limit either the claimed coating composition nor the coating layer.
Claims 1-4, 9, and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 11-18 of copending Application No. 16/768309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite substantially the same limitations as the instant claims.  Examiner notes that the instant claims are directed to a coating composition and a coating layer; therefore, a recitation of the apparatus from which the composition will be applied does not materially limit either the claimed coating composition nor the coating layer.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/768309 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the reference application recite substantially the same limitations as the instant claim.  Examiner notes that the instant claims are directed to a coating composition and a coating layer; therefore, a recitation of the apparatus from which the composition will be applied does not materially limit either the claimed coating composition nor the coating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9, 11-18, 20, 22, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0093512 to Brunner et al. (herein Brunner).
Regarding claim 1, Brunner teaches a coating layer made from coating composition A (abstract) wherein coating composition A is an aqueous composition having a solids content of 25 to 45 wt% (paragraph 0042).  Brunner teaches that coating composition A comprises a binder corresponding to the binder recited in the instant claims having 10 to 50 wt% of an aqueous (meth)acryl copolymer latex, 50 to 90 wt% of a polyurethane binder, and 0 to 30 wt% of one or more other binders (paragraph 0045).  Brunner teaches that suitable examples of the (meth)acryl copolymer latex include those disclosed in several WIPO publications (paragraph 0046) that are the same publications as those disclosed in the instant specification (instant specification, paragraph 00174, page 47) as disclosing suitable latex binders for the claimed composition.  Brunner also teaches that the polyurethane binder can be formed from polyester building blocks (paragraph 0048) and that suitable examples of the polyurethane binder include those disclosed in three U.S. publications (paragraph 0047) that are the same publications disclosed in the instant specification (instant specification, paragraph 00169, page 46) as disclosing suitable polyurethane binders for the claimed composition.  Brunner teaches that suitable other binders include melamine formaldehyde condensate resins (paragraph 0049) such as hexamethoxymethyl melamine (paragraph 0050) such as Cymel 325 (paragraph 0197) which are disclosed by the instant specification as being suitable melamine binder resins (instant specification, paragraph 00175, pages 47-48) for the claimed composition.  Brunner teaches that coating composition A contains free isocyanates corresponding to the crosslinker recited in the instant claims (paragraph 0051) wherein isocyanates include polyisocyanates having an isocyanate functionality of higher than 2 (paragraph 0054) such as the uretidione and/or isocyanurate derivative of hexane (hexamethylene) diisocyanate and isophorone diisocyanate (paragraph 0055) which are disclosed in the instant specification as being suitable crosslinking agents (instant specification, paragraph 00180, page 49).  Brunner teaches that the binder solids to isocyanate solids are present as a ratio of 2.5:1 to 3.5:1 (paragraph 0084).  Brunner also teaches that coating composition A contains a pigment present at a ratio with resin solids of 0.1:1 to 0.8:1 (paragraph 0085).  Brunner teaches that coating composition A contains water corresponding to the carrier recited in the instant claims at 50 to 70 wt% (paragraph 0089).  Combining all of the teachings about the solids content, the binder solids to isocyanate solids, and pigment to binder resin solids yields amounts of binder resin and isocyanate that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Brunner is silent as to coating composition A having the claimed properties; however, coating composition A of Brunner contains the same components that are disclosed by the instant specification as being suitable in amounts that are substantially similar to the claimed amounts.  Therefore, one of ordinary skill in the art would reasonably expect coating composition A of Brunner to inherently have the claimed properties.
Brunner is silent as to the details of the apparatus intended to apply the coating composition; however, instant claim 1 is directed to a coating composition and not the apparatus by which the coating composition is applied.  Therefore, the recitation of details of the application apparatus does not further limit the coating composition itself.
Regarding claims 2-4 and 20, Brunner teaches all the limitations of claim 1 as discussed above.
Brunner is silent as to coating composition A having the claimed properties; however, coating composition A of Brunner contains the same components that are disclosed by the instant specification as being suitable in amounts that are substantially similar to the claimed amounts.  Therefore, one of ordinary skill in the art would reasonably expect coating composition A of Brunner to inherently have the claimed properties.
Regarding claims 6 and 22, Brunner teaches all the limitations of claims 1 and 2 as discussed above.
As discussed above, Brunner teaches that coating composition A has a solids content of 25 to 45 wt% (paragraph 0042), a binder solids to isocyanate solids ratio of 2.5:1 to 3.5:1 (paragraph 0084), and a pigment to resin solids ratio of 0.1:1 to 0.8:1 (paragraph 0085).  Combining these teachings gives an amount of pigment that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Bruner also teaches that the pigment can be carbon black or titanium dioxide (paragraph 0085) which the instant specification discloses as meeting the requirements of being a primary pigment (instant specification, paragraph 00108, page 27). 
Regarding claim 9, Brunner teaches all the limitations of claim 1 as discussed above.
Brunner is silent as to there being a dye present; therefore, one of ordinary skill in the art would not reasonably include a dye.
Regarding claim 11, Brunner teaches all the limitations of claim 1 as discussed above.
As discussed above, Brunner teaches that coating composition A contains water (paragraph 0089).
Regarding claim 12, Brunner teaches all the limitations of claim 1 as discussed above.
Brunner teaches that coating composition A is used to form a coating layer with a thickness of 10 to 30 µm (paragraph 0037).
Regarding claims 13-18 and 48, Brunner teaches all the limitations of claim 12 as discussed above.
Brunner is silent as to a coating layer formed from coating composition A having the claimed properties; however, coating composition A of Brunner contains the same components that are disclosed by the instant specification as being suitable in amounts that are substantially similar to the claimed amounts.  Therefore, one of ordinary skill in the art would reasonably expect a coating layer formed from coating composition A of Brunner to inherently have the claimed properties.
Response to Amendment
In view of Applicant’s amendments filed 28 June 2022, previous provisional statutory double patenting rejections have been changed to provisional non-statutory double patenting rejections.
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the instant claims are differentiated from the claims of the co-pending applications such that the pending double patenting rejections should be withdrawn (Remarks, page 7).  As discussed above, instant claim 1 is directed to a coating composition and not the apparatus by which the coating composition is applied.  Therefore, the recitation of details of the application apparatus does not further limit the coating composition itself.  Therefore, the provisional double patenting rejection has been maintained.
Applicant argues that Brunner is directed to a different coating application process than that disclosed in the instant application, and therefore, the coating composition of Brunner would not have the claimed properties (Remarks, pages 8-9); Applicant points to the declaration filed pursuant to 37 CFR 1.132 (herein the Wolfe declaration) as evidence that the claimed properties are critical to the performance of the claimed coating composition and that one of ordinary skill in the art would not be able to arrive at the claimed invention based on the teachings of Brunner (Remarks, pages 10-12).  As discussed above, instant claim 1 is directed to a coating composition and not the apparatus by which the coating composition is applied.  Therefore, the recitation of details of the application apparatus does not further limit the coating composition itself.  Furthermore, Applicant has provided no showing of evidence that the coating composition of Brunner would be unsuitable in the intended application apparatus such that the claimed properties are critical to the function of the claimed coating composition.  The Wolfe declaration states that the application technology of Brunner is different from the application technology intended to apply the claimed invention and discusses favored properties; however, no evidence is provided to demonstrate that the composition of Brunner would fail if applied via the apparatus intended to be used with the claimed composition.  Furthermore, the Wolfe declaration discusses the Deborah, Ohnesorge, and Reynolds numbers with respect to coating performance and refers to instant Figs  2-4A (see pages 6-8).  Specifically, the Wolfe declaration discusses favored ranges of the three numbers and the effects of those favored ranges on coating application performance.  However, the ranges discussed in the Wolfe declaration not commensurate in scope with the ranges recited in the instant claims.  Therefore, Examiner is unable to determine applicability of the assertions made in the Wolfe declaration with respect to Brunner and the claimed invention.  
Applicant argues that no reasoning has been provided that supports how one would modify the coating composition of Brunner (Remarks, page 12-14).  The pending rejection requires no modification of the teachings of Brunner; therefore, no reasoning supporting a motivation has been provided.  The pending rejection relies on the fact that Brunner teaches a coating composition containing the same components that are disclosed by the instant specification as being suitable in amounts that are substantially similar to the claimed amounts.  Products of identical chemical composition cannot have mutually exclusive properties.  See MPEP 2112.01(II).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783